DETAILED ACTION
	This is in response to communication received on 3/18/22.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/26/21, and 1/5/22.

Claim Objections
The claim objection(s) on claim 8 is withdrawn because the claim has been cancelled.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HUANG (US PGPub 2019/0017175) in view YOSHINAGA (US PGPub 2016/0256891) on claims 1-7 is withdrawn because the independent claim 1 has been amended. 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Huang et al. US PGPub 2019/0017175 and Yoshinaga US PGPub 2016/0256891 hereinafter YOSHINAGA as applied to claim 1 above, and further in view of Kadison et al. US Patent Number 4,004,051 hereinafter KADISON on claim 8 is withdrawn because the claim has been cancelled.  
Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over over HUANG (US PGPub 2019/0017175) in view of YOSHINAGA (US PGPub 2016/0256891) and KADISON (US Patent 4,004,051).
As for claim 1, HUANG teaches "The present invention provides a method of forming a metal layer on a specific photosensitive resin" (abstract, lines 1-2). 
HUANG further teaches "First, the surface of the photosensitive resin substrate is cleaned and pre-activated. The methods used include irradiation with parallel ultraviolet light, plasma, and soaking with alkaline aqueous solutions, either one of which or a combination thereof may be used" 9paragraph 44, lines 1-5) and "The purpose of soaking in the alkaline aqueous solution is to open the ring of the carbonyl group (C==O) on the surface of the photosensitive resin of the formula (1) in order to form an organic modification layer containing a large amount of a carboxyl group (COOH)" (paragraph 44, lines 11-15), i.e. a first step of forming a layer which has functional groups ... on a surface of a resin substrate made of an ... material
HUANG is silent on whether the functional group COOH is ion-exchangeable with metal ions. However, Examiner notes that that in paragraph 57 of the instant specification, it was identified that carboxyl are a functional group ion-exchangeable with metal ions. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
HUANG further teaches "The photosensitive resin comprises (a) an epoxy compound, (b) a photosensitive polyimide, and (c) a photoinitiator'' (paragraph 5, lines 3-4). HUANG is silent on whether the resin is an insulating material. However Examiner, notes that in paragraph 32 the instant specification, polyimide is provided as an example of an insulating material. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
HUANG teaches "(iii) surface activation: adding catalytic metal ions to form a metal ion complex with the organic modification layer on the photosensitive resin" (paragraph 10), and "Next, the photosensitive resin substrate is soaked in an activation liquid ... The metal ions in the activation liquid will form complexes with the organic modification layer. In other embodiments, an acidic aqueous solution containing other metal ions, such as Cu, Ni, Ag, or Au, may also be used as the activation liquid" (paragraph 49), i.e. a second step of treating the resin substrate having the layer which has the functional groups ion-exchangeable with the metal ions and is formed on the surface of the resin substrate with a metal ion solution such that metal ions are introduced into the layer by ion exchange.
HUANG further teaches "Subsequently, the photosensitive resin substrate activated in step (iii) above is soaked in an aqueous solution containing a reducing agent for performing the reduction reaction of palladium ions. On the surface of the current photosensitive resin substrate, palladium metal produced after catalytic ion reduction has existed" (paragraph 51 line 1 to paragraph 53, lines 3), wherein examiner notes that Cu, Ni, Ag or Au were identified as alternative embodiments to palladium in paragraph 49, i.e. a third step of treating the resin substrate having the layer into which the metal ions are introduced on the surface of the resin substrate with a reducing agent solution such that metal particles are precipitated on a surface of the layer.
HUANG is silent on a concentration of the reducing agent is 0.1 mM to 0.5 mM.
KADISON teaches "An aqueous noble metal suspension capable of one stage activation of the surface of a nonconductor for electroless plating is provided by reducing a noble metal ion in an aqueous solution of a noble metal salt with a noncomplexing reducing agent for the noble metal ion in the presence of a water soluble organic suspending agent" (abstract, lines 1-7).
KADISON teaches "The non-complexing reducing agent is added in an amount sufficient to form a quantity of suspended free noble metal particles at a concentration which renders suspension ... capable of directly activating the surface of an immersed substrate ... The amount of non-complexing reducing agent added is generally up to the stoichiometric amount required to reduce the dissolved noble metal ions to the free metal state. Excessive amounts, however, should be avoided, as they can cause formation of particles a size greater than that which will pass through conventional filters" (column 3, lines 12-24).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the concentration of the reducing agent in the reducing agent solution in the combined process of HUANG and YOSHINAGA such that a desired particle precipitation size and surface activation is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
HUANG is silent on wherein: there are voids between the metal particles precipitated on the surface of the layer; and an average particle diameter of the metal particles is 5 nm to 200 nm.
YOSHINAGA teaches "The silver alloys according to the first and second aspects may have a crystallite diameter in the range of 2 to 98 nm. In a case where the crystallite diameter thereof is less than 2 nm, the light striking upon the decorative coating films is less apt to be reflected. Meanwhile, in a case where the crystallite diameter thereof is larger than 98 nm, radio waves (electromagnetic waves) are less apt to penetrate the decorative coating films (paragraph 20), i.e. wherein: there are voids between the metal particle ... on the surface of the layer and a range that lies with an average particle diameter of the metal particles is 5 nm to 200 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form particles of the dimensions in YOSHINAGA in the process of HUANG such that there are voids between the metal particles precipitated on the surface of the layer; and an average particle diameter of the metal particles is a range that lies within 5 nm to 200 nm because YOSHINAGA teaches that such particles have a good visual appearance but do not interfere with other functions of a device such as radio waves. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 2, HUANG teaches "other embodiments, an acidic aqueous solution containing other metal ions, such as ... Ag ... may also be used as the activation liquid" (paragraph 49, lines 6-9), i.e. wherein the metal ions are ions of one or more metals selected from Ag.
As for claim 3, HUANG teaches "Next, the cross-linking reaction between the surface of the photosensitive resin substrate and the metal conductive layer is facilitated through heat treatment, which further improves the adhesion force between the surface of the photosensitive resin substrate and the metal conductive layer'' (paragraph 56, lines 1-6), i.e. further comprising a fourth step of performing a heat treatment after the third step.
As for claim 4, HUANG further teaches "First, the surface of the photosensitive resin substrate is cleaned and pre-activated. The methods used include irradiation with parallel ultraviolet light, plasma, and soaking with alkaline aqueous solutions, either one of which or a combination thereof may be used" 9paragraph 44, lines 1-5) and "The purpose of soaking in the alkaline aqueous solution is to open the ring of the carbonyl group (C==O) on the surface of the photosensitive resin of the formula (1) in order to form an organic modification layer containing a large amount of a carboxyl group (COOH)" (paragraph 44, lines 11-15), i.e. wherein in the first step, the surface of the resin substrate is modified such that the layer having the functional groups ion exchangeable with the metal ions is formed on the surface of the resin substrate.
As for claim 5, HUANG teaches "The purpose of soaking in the alkaline aqueous solution is to open the ring of the carbonyl group (C==O) on the surface of the photosensitive resin of the formula (1) in order to form an organic modification layer containing a large amount of a carboxyl group (COOH)" (paragraph 44, lines 11-15), i.e. wherein the resin substrate is a resin having a group that is convertible into at least one of a carboxyl group.
As for claim 6, HUANG further teaches "The photosensitive resin comprises (a) an epoxy compound, (b) a photosensitive polyimide, and (c) a photoinitiator'' (paragraph 5, lines 3-4), i.e. wherein the resin substrate is polyimide.
As for claim 7, HUANG further teaches "First, the surface of the photosensitive resin substrate is cleaned and pre-activated. The methods used include irradiation with parallel ultraviolet light, plasma, and soaking with alkaline aqueous solutions, either one of which or a combination thereof may be used" (paragraph 44, lines 1-5) and "The purpose of soaking in the alkaline aqueous solution is to open the ring of the carbonyl group (C==O) on the surface of the photosensitive resin of the formula (1) in order to form an organic modification layer containing a large amount of a carboxyl group (COOH)" (paragraph 44, lines 11-15), i.e. wherein in the first step, a film layer having the functional groups ion-exchangeable with the metal ions is formed on the surf ace of the resin substrate.
As for claim 10, HUANG is silent on a concentration of the metal ion solution is 50 mM to 150 mM.
Examiner notes that there is no limitation on what the concentration is of. For example, is it a concentration of metal ions? Reducing agent? Water? Is it the concentration of all water or of all the agents used? Or is it a measure of all solids dissolved within the solution? As such any concentration of any amount of materials falls within the scope of the claim.  It is simply a concentration of the metal ion solution. If Applicant wishes the concentration to be that of metal ions in the solution, the claims must be amended to be limited as such.
As such, it is inherent that a grouping of materials in the compositions taught by Huang have a concentration of the metal ion solution is 50 mM to 150 mM. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).

Response to Arguments
Applicant's arguments filed 3/19/22 have been fully considered but they are not persuasive.
Applicant’s principal argument(s) is/are:
(a) HUANG teaches a composition that falls outside of the claimed range and neither Yoshinaga nor Kadison discloses a concentration of a reducing agent solution. Therefore, it is submitted that the cited art fails to teach or suggest at least “a concentration of reducing agent solution is 0.1 mM to 0.5 mM”.

In response please consider the following remarks:
(a) Examiner acknowledges that the prior art on record does not anticipate the claimed range. However, Examiner points out that the subject matter of a concentration of reducing agent solution is 0.1 mM to 0.5 mM was previously presented in now cancelled claim 8 and was rejected on the basis of obviousness. Anticipation is not required for an obviousness rejection.
	Specifically, while KADISON may be silent on a specific concentration amount, KADISON does teach that the amount of reducing agent applied to a solution is a result effective variable specifically effecting how the metals absorb onto a surface ( column 3, lines 12-24). The mere fact that the art does not anticipate the limitation does not mean it does not render such a limitation obvious. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717